Appeal by the plaintiff from an order of the Supreme Court, Kings County, dated February 8, 1977, as corrected by a stipulation dated March 10, 1977, which denied his motion, inter alia, for summary judgment. Order, as corrected, affirmed, without costs or disbursements. In Kwasnik v Willo Packing Co. (61 AD2d 791), we reversed another order of the same court which granted the motion of Willo Packing Co. to vacate a prior judgment of that court, which had confirmed an arbitrator’s award in favor of the plaintiff. The award directed that the plaintiff be reinstated to his prior position. Because of its disposition of the motion of Willo Packing Co., Special Term denied the relief sought by the plaintiff in this motion. Notwithstanding the award of the arbitrator that the plaintiff be reinstated, Willo Packing Co., in the affidavit submitted in opposition to the motion, has raised an issue of fact with respect to whether the plaintiff’s prior position has been abolished. Therefore, a disposition of this action can be made only after a trial on the merits. Martuscello, J. P., Titone, Suozzi and Cohalan, JJ., concur.